BEAUREGARD, J.
The City of New Orleans for its Sewerage and Water Board appeals from the verdict of the jury and the judgment thereon predicated fixing, in its expropriation proceedings against the defendant’s property, the value thereof at $1200, instead of at $850, which through its Counsel, it has declared in this Court to be willing and ready to pay.
The jury likely on the showing made that defendant’s property was a truck farm highly cultivated, growing a number of fruit-bearing trees which yielded a revenue, with a small house upon it leased to a tenant; and considering the testimony of the expert real estate agents produced by the parties fixed the value or damages at the figure stated above.
On the other hand, appellant contends that variance exists in the estimate of these real estate witnesses; that property in the neighborhood more favorably situated than defendant’s was obtained (such as a Mr. Lagarde’s property) for $00, at a proportional price less than that demanded by the defendant whose properiy comprised only about a half square; was situated at some ten or eleven blocks from the nearest car line, with roads leading to it almost impassable in bad weather and situated back of the protection levee; that the first trees thereon were short lived, easily replaced and far from being of the intrinsic value sought to be given to them and that the building or the property was not worth over $275, which deducted from the price offered to be paid would, with it, fix the true value of the property.
This Court has in the case of City of New .Orleans vs. F. J. Burne No. 3029, of its docket laid down the doctrine that “it is the duty of Courts in expropriation proceedings to protect the public *75from extortionate demands while guarding the legitimate interest of property holders.” See also R. C. C. 2627.
December 21, 1903.
Guided by this principle, and bn the one hand by the positive and on the other hand by the approximate valuations of defendant’s property, and that of the building thereon as well as by its situation as a truck farm yeilding a considerable revenue (though consumed in expenses and improvements of the soil) and the livelihood it afforded to six persons residing thereon, this Court, however averse to disturbing the verdict of a disinterested jury of freeholders, has reached the conclusion that the award is excessive and should be reduced to the sum of One Thousand Dollars. :
The judgment is therefore so amended as to reduce the amount from $1200 to One Thousand ($1000) Dollars. And as thus amended the verdict, of the jury and the judgment are herein affirmed. Costs of Appeal to be' paid by the Appellee.
Judgment amended and affirmed.